J-S40035-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    ARTHUR WILLIAMS                            :
                                               :
                       Appellant               :   No. 329 EDA 2020

            Appeal from the PCRA Order Entered December 17, 2019
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-0328191-1992


BEFORE:      SHOGAN, J., KING, J., and COLINS, J.*

JUDGMENT ORDER BY COLINS, J.:                      FILED SEPTEMBER 23, 2020

        Appellant, Arthur Williams, pro se, appeals from the order entered

December 17, 2019, that dismissed his fourth petition filed under the Post

Conviction Relief Act (“PCRA”)1 without a hearing. We affirm.

        Appellant is currently serving a life sentence for murder in the
        second degree, with concurrent sentences for criminal conspiracy
        and possession of an instrument of crime. Appellant’s convictions
        arose from an armed holdup of a clothing store in Philadelphia on
        October 23, 1990. This Court affirmed judgment of sentence on
        direct appeal and also vacated a sentence for robbery. The
        Supreme Court denied allocatur on December 1, 1998.

        Appellant filed a timely petition for collateral relief on July 28,
        1999. He received appointed counsel who reviewed the record
        and concluded that there were no meritorious issues that could be
        raised in an amended petition. Counsel therefore filed a “no
        merit’’ letter and requested permission to withdraw pursuant to
        Commonwealth v. Finley, 550 A.2d 213 (Pa. Super. 1988). The
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
1   42 Pa.C.S. §§ 9541–9546.
J-S40035-20


       PCRA court dismissed the petition and granted counsel’s request.
       Appellant was notified of the action taken on his petition and told
       that he could proceed with privately retained counsel or on his
       own.

Commonwealth v. Williams, No. 2848 EDA 2000, judgment order at 1-2

(Pa. Super. filed October 15, 2001). On appeal, this Court affirmed. Id. at

1. Appellant subsequently filed two more PCRA petitions, both of which were

denied. Appellant appealed both denials, but both appeals were dismissed by

this Court due to Appellant’s failure to file a brief.

       On August 1, 2019, Appellant filed his fourth PCRA petition, which he

acknowledged was untimely, but in which he argued that his actual innocence

should overcome the time bar. PCRA Petition, 8/1/2019, at 2. To support

this proposition, Appellant cites to McQuiggin v. Perkins, 133 S. Ct. 1924

(2013), in which the United States Supreme Court held that petitioners who

assert a convincing actual innocence claim may thereby invoke the

“miscarriage of justice” exception to overcome the federal habeas corpus

statute of limitations. PCRA Petition, 8/1/2019, at 3.

       On November 26, 2019, the PCRA court entered a notice of intent to

dismiss all claims without a hearing pursuant to Pa.R.Crim.P. 907. Appellant

did not file a response. On December 17, 2019, the PCRA court dismissed

Appellant’s petition. On January 15, 2020, Appellant filed this timely appeal.2

       Appellant presents the following issues for our review:

____________________________________________


2 Appellant filed his statement of errors complained of on appeal on
February 10, 2020. The trial court entered its opinion on February 21, 2020.


                                           -2-
J-S40035-20


        I.    Was the Appellant deprived of his 14th Amendment right to
        demonstrate his claim of actual innocence as the process afforded
        to him via the [PCRA], is contrary to the Supreme Court’s decision
        of McQuiggin v. Perkins, 569 U.S. 383 (2013)?

        II.   Was trial counsel ineffective for failing to raise a sufficiency
        of evidence claim with regards to the robbery and second degree
        murder convictions as Appellant is innocent of the crimes for which
        he was convicted of?

Appellant’s Brief at 2 (suggested answers omitted).

        The   timeliness     of   a   post-conviction   petition   is   jurisdictional.

Commonwealth v. Hackett, 956 A.2d 978, 983 (Pa. 2008). A PCRA petition

must be filed within one year of the date the judgment of sentence is final,

unless the petition alleges and the petitioner proves one of the three

exceptions to the time limitations for filing the petition set forth in 42 Pa.C.S.

§ 9545.3 This Court has previously rejected claims that the PCRA’s timeliness

requirements do not apply to appellants who assert their innocence.


____________________________________________


3   The three exceptions to the timeliness requirement are:

        (i) the failure to raise the claim previously was the result of
        interference by government officials with the presentation of the
        claim in violation of the Constitution or laws of this Commonwealth
        or the Constitution or laws of the United States;

        (ii) the facts upon which the claim is predicated were unknown to
        the petitioner and could not have been ascertained by the exercise
        of due diligence; or

        (iii) the right asserted is a constitutional right that was recognized
        by the Supreme Court of the United States or the Supreme Court
        of Pennsylvania after the time period provided in this section and
        has been held by that court to apply retroactively.

42 Pa.C.S. § 9545(b)(1)(i)-(iii).

                                           -3-
J-S40035-20


Commonwealth v. Allison, 2020 PA Super 168, at *10 n.6. Additionally,

this Court has already deemed McQuiggin and other such decisions

“pertaining to federal habeas corpus law irrelevant to our construction of the

timeliness provisions set forth in the PCRA.” Commonwealth v. Brown, 143

A.3d 418, 420-21 (Pa. Super. 2016). Consequently, Appellant has failed to

plead an exception to the PCRA time bar, and the PCRA court was without

jurisdiction to review the merits of his claim.

      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/23/2020




                                      -4-